Citation Nr: 1714233	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  11-06 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied entitlement to the benefit currently sought on appeal.

In July 2013, the Veteran appeared at a hearing before the undersigned at the RO.
A transcript of the hearing is associated with the Virtual claims file


FINDING OF FACT

The Veteran has a current headache disorder that began in active service.


CONCLUSION OF LAW

The criteria for service connection for a headache disorder have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004);. 

Lay testimony is competent, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Federal Circuit has held that lay evidence may be sufficient to establish the nexus between a current disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Private and VA examination records show findings of a current headache disorder.  The Veteran has also provided competent testimony reporting a current disability.  A current disability is thus demonstrated.

The Veteran's service treatment records are silent for complaints or treatment of headaches.  The Veteran has; however, reported the onset of headaches in service after being exposed to the noise and fumes of aircraft.  This report is consistent with the circumstances of his service in the Air Force with duties as an equipment repairman at an Air Force base.  The requirement for an in-service injury is also satisfied.

In January 2014, the Veteran's claim was remanded for an examination to determine if he had a current headache disorder related to a disease or injury in service.  Notably, the examiner was asked to consider the Veteran's lay statements as well as provide a full explanation for any opinion rendered.

There is conflicting evidence on the nexus element.

At a VA examination in July 2014, the examiner opined that the Veteran's tension headaches could have multiple etiologies and based on the Veteran's history and physical, it was less likely than not that his headache disorder shown since 2009, had its onset in active service or was otherwise causally related to a disease or injury in service.  However, the examiner provided no explanation or rationale for this opinion and there is no indication that the examiner took account of the Veteran's statements reporting the onset of headaches in service.  This opinion is therefore, of little probative value.

The Veteran and his then spouse have reported the onset of headaches in service and that they continued in the years immediately following service.  His second wife recalled that during their marriage from 1991 to 1998, the Veteran had headaches, which he attributed to in-service events.  His third wife recalled the Veteran's hadaches from 2005 to 2011.  These reports are consistent and are not contradicted.  There is no reason to find them incredible.

The evidence is in at least equipoise on the nexus question.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection have been met.  The appeal is granted.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for headaches is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


